Per Curiam.

Writ of error dismissed for want of *638jurisdiction on the authority of Farrell v. O’Brien, 199 U. S. 89, 100; Toop v. Ulysses Land Co., 237 U. S. 580, 583; Piedmont Power & Light Co. v. Town of Graham, 253 U. S. 193, 195. Application for certiorari is also denied. Mr. Montgoméry S. Winning in behalf of Messrs.
Oscar E. Carlstrom and Edward C. Fitch for defendant in error, in support of the motion.
Messrs. David D. Stansbury and Leslie A. Gilmore for plaintiff, in error, in opposition thereto.